          Case: 18-70578, 10/26/2018, ID: 11062362, DktEntry: 4-1, Page 1 of 2



                     UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                        OCT 26 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
DEON FREDERICK SMITH,                            No.   18-70578

                 Applicant,                      D.C. No. 2:11-cr-00442-GMN

 v.                                              District of Nevada
                                                 Las Vegas
UNITED STATES OF AMERICA,
                                                 ORDER
                 Respondent.

Before:       SILVERMAN, GRABER, and GOULD, Circuit Judges.

      The application for authorization to file a second or successive 28 U.S.C.

§ 2255 motion in the district court is denied as unnecessary. Because the applicant

has not filed a prior section 2255 motion in the district court challenging his

conviction or sentence in United States District Court for the District of Nevada

case no. 2:11-cr-00442-GMN-GWF, the applicant may file a section 2255 motion

without obtaining prior authorization. See 28 U.S.C. § 2244(b)(3)(A).

      We express no opinion as to the merits of the applicant’s claims or whether

the procedural requirement of 28 U.S.C. § 2255(f) is satisfied.

      The Clerk shall transfer the application filed at Docket Entry No. 1, and

supplemental filings at Docket Entry Nos. 2 and 3, to the District of Nevada case

no. 2:11-cr-00442-GMN-GWF, to be processed as a section 2255 motion. See

Castro v. United States, 540 U.S. 375, 383 (2003) (setting forth the procedures to
         Case: 18-70578, 10/26/2018, ID: 11062362, DktEntry: 4-1, Page 2 of 2



be utilized when characterizing filing as a section 2255 motion). The motion shall

be deemed filed in the district court on February 23, 2018, the postmark date on the

envelope in which the applicant mailed his application to this court. See Fed. R.

App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 270 (1988); Orona v. United

States, 826 F.3d 1196, 1198-99 (9th Cir. 2016) (AEDPA’s statute of limitations

period is tolled during pendency of an application).

      The Clerk shall also serve this order, the application filed at Docket Entry

No. 1, and supplemental filings at Docket Entry Nos. 2 and 3, directly on the

chambers of the Honorable Gloria M. Navarro.

      Upon transfer of the application, the Clerk shall close this original action.

      Any pending motions are denied as moot.

      No further filings will be entertained in this case.

      DENIED AS UNNECESSARY; APPLICATION TRANSFERRED to

the district court.




                                          2                                     18-70578
